Citation Nr: 1634260	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-09 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for history of injury, left eye.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides and/or other contaminates.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or other contaminates.

5.  Entitlement to an evaluation in excess of 50 percent for headaches.

6.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from October 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The October 2011 rating decision, in pertinent part, found clear and unmistakable error in the evaluation of history of injury, left eye, and established a 30 percent evaluation from September 19, 1994, increased the evaluation for bilateral hearing loss bilateral from noncompensable to 10 percent effective May 31, 2011 and denied service connection for ischemic heart disease and diabetes mellitus, type II.  A January 2013 rating decision increased the evaluation for headaches from 10 to 50 percent effective October 11, 2011, granted service connection for TBI and assigned a 10 percent evaluation effective October 11, 2011, granted service connection for tinnitus and assigned an evaluation of 10 percent effective October 11, 2011, denied service connection for PTSD, denied entitlement to a TDIU, and confirmed and continued a previous denial of service connection for chronic lower back pain.

The Board had recharacterized the Veteran's claim for PTSD as a claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's March 2014 VA Form 9, substantive appeal was unsigned; however, the Agency of Original Jurisdiction (AOJ) did not return this document to the Veteran or his representative for signature but instead subsequently certified the appeal to the Board.  Under the circumstances of this case, the Board accepts the substantive appeal as timely filed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (recognition that there are times when jurisdictional bars to the Board's adjudication of a matter may be waived).

The Veteran's March 2014 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in December 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

Additional evidence was received by VA subsequent to the most recent February 2014 statements of the case issued for the claims herein on appeal.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here as VA treatment records were obtained.  Nonetheless, in a February 2016 statement, received by the Board in March 2016, the Veteran's representative waived review of AOJ consideration of all evidence and in a June 2016 statement, received in July 2016, waived consideration of the Combined Environmental Exposure Report.  Thus, the Board will proceed with appellate review.

The following issues related to clear and unmistakable error (CUE) have been raised by the record in a September 2015 statement, but have not been adjudicated by the AOJ.  In October 1973, the Veteran filed claims for loss of hearing, loss of sight in the left eye, pains and stiffness in the neck and back as well as headaches and dizziness.  However, the March 7, 1974 only addressed the only the issue of entitlement to service connection for a pilonidal cyst.  The claims related to the left eye, hearing loss, back, headaches and dizziness were not addressed.  While an October 1995 rating decision granted service connection for some of these claims, the effective date established was September 19, 1994.  The Veteran's representative alleges that CUEs were committed in the March 7, 1974 rating decision for failing to address the Veteran's actual claimed disabilities and that the effective date of all the Veteran's benefits should be established as of October 5, 1973 the date he was discharged from service and the date he initially filed these claims.  The Veteran's representative also alleges that CUE in October 1995 rating decision which awarded a noncompensable rating for the Veteran's hearing loss, arguing that deafness in one ear alone warrants a compensable rating.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 30 percent for history of injury, left eye, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to service connection for a heart disability, to include as due to exposure to herbicides and/or other contaminates, entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or other contaminates, entitlement to an evaluation in excess of 50 percent for headaches, entitlement to an initial evaluation in excess of 10 percent for TBI, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a TDIU, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized whether it is perceived in one ear or both ears; factors warranting extra-schedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for tinnitus.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, Social Security Administration records, VA examination reports and VA treatment records have been obtained and are associated with the claims file.  However, although the remand below directs updated VA treatment records to be obtained, there is no indication the Veteran has sought recent VA treatment for tinnitus or that updated VA treatment records would potentially be relevant to his claim for tinnitus.  The Veteran underwent VA audiological examinations in August 2011 and June 2012.  Each examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and documented the Veteran's subjective complaints.  The June 2012 VA examiner also provided an October 2012 addendum opinion.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide entitlement to an initial evaluation in excess of 10 percent for tinnitus.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to entitlement to an initial evaluation in excess of 10 percent for tinnitus.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2015). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2008).

Under the governing criteria recurrent tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Note (1) following Diagnostic Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260 but is to be evaluated as part of any underlying condition causing it.  Id.  

Throughout the rating period, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  In light of the foregoing, the Board concludes that the evaluation of 10 percent for tinnitus is the maximum schedular rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher schedular rating for his tinnitus disability.  Accordingly, the Veteran's claim for an increased rating in excess of 10 percent for service-connected tinnitus, on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's tinnitus, mainly ringing in the ears, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, while the Veteran has raised a TDIU claim, in a May 2011 application for benefits, he noted such was due to his back, PTSD, TBI, diabetes, hearing loss, eye disability, and a heart disability, he has not indicated that he is unemployable due to his tinnitus.  Accordingly, the Board concludes a claim for TDIU has not been raised with respect to the Veteran's tinnitus claim.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181, 182 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

As referred above, the Veteran's representative has filed multiple CUE claims and the AOJ has not adjudicated these claims.  The Board acknowledges that the AOJ, in a February 2016 rating decision, granted new effective dates of October 6, 1973 for multiple disabilities, including for history of injury, left eye, bilateral hearing loss and headaches, in effect improperly granting freestanding claims for earlier effective dates established in a prior final determination, rather than conducting a CUE analysis.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, such does not abrogate the outstanding CUE claims.  Moreover, the AOJ has not accepted the March 2016 notice of disagreement filed for increased ratings for these claims based on the new effective dates as valid, nor has the AOJ paid attorney fees, which the Veteran's representative is also contesting.  The outstanding claims of CUE that the Board has referred potentially have a direct impact on the Veteran's claims of entitlement for increased ratings for history of injury, left eye, bilateral hearing loss, TBI and headaches.  Thus, the Board must remand the Veteran's claims for these increased ratings pending adjudication of the referred claims of CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (if a prior adjudication contains CUE, it did not become final).  

Additionally, the Veteran's CUE challenge for the Veteran's back claim is inextricably intertwined the claim to reopen entitlement to service connection for a low back disability now before the Board, because finality presumes the absence of CUE.  Id.  As such, a favorable determination on the CUE claim could significantly impact the outcome of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability now on appeal.  Thus, the Board finds it necessary to defer consideration of the currently perfected appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability until the AOJ adjudicates, in the first instance, the Veteran's CUE challenge.  

The Veteran contends that a heart disability and diabetes mellitus, type II, are in some way the result of exposure to herbicides, including Agent Orange, and/or other contaminants at Fort McClellan, Alabama.  In support of such, the Veteran's representative submitted an August 2013 Combined Environmental Exposure Report.  This report indicated Fort McClellan was home to the United States Army Chemical School and that Anniston, Alabama, the town immediately adjacent to Fort McClellan, was in fact a party to multiple law suits involving the contamination of the surrounding area by the Monsanto Chemical Company.  What remains unclear, are the exact dates of the Veteran's service at Fort McClellan and whether during the Veteran's period of service at Fort McClellan, he was, in fact, ever exposed to Agent Orange, or, for that matter, other contaminants.  Similarly unclear is whether such exposure, if it actually occurred, led to the development of a heart disability and/or diabetes mellitus, type II.  Significantly, a July 2011, Personal Information Exchange System response found no record of herbicide exposure; however, no opinion was offered as to whether the Veteran might have been exposed to various other chemicals and/or contaminants.  Moreover, the Veteran has yet to undergo a VA examination for the purpose of determining whether such exposure could reasonably have resulted in his current a heart disability and/or diabetes mellitus, type II.  Under these circumstances, the Board is of the opinion that the further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for heart disability and/or diabetes mellitus, type II.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for an acquired psychiatric disorder.

VA treatment records, including most recently dated in November 2015, list depressive disorder as an active problem.  A March 1991 psychiatric examination obtained for disability benefits reported the Veteran endorsed a depressed mood related in part, to current physical problems.  As there is at least an indication of a link between a current disability and potential service-connected disabilities, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for an acquired psychiatric disorder.  See McLendon, 20 Vet. App. at 81, El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The issue of entitlement to a TDIU is, in part, based on the Veteran's disabilities at issue, specifically claims regarding a low back disability, an acquired psychiatric disorder, TBI, diabetes mellitus, type II, bilateral hearing loss, history of injury, left eye, and a heart disability and which have been remanded herein.  Thus, as the issue of entitlement to TDIU is intertwined with claims remanded herein, a remand is warranted for the TDIU claim.  See Harris, 1 Vet. App. at 183.  

Finally, in light of the remand, updated VA treatment records should be obtained.  The record with Virtual VA reflects the Veteran most recently received VA treatment from Birmingham VA Medical Center (VAMC) in September 2015 and the Tuscaloosa VAMC in November 2015.  Thus, on remand, updated VA treatment records from the Birmingham VAMC, to include all associate outpatient clinics, since September 2015, and the Tuscaloosa VAMC to include all associate outpatient clinics, since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and the Joint Services Records Research Center, and request that they attempt to verify the Veteran's exposure to herbicides, including Agent Orange, as well as various other contaminants during his period of service at Fort McClellan, Alabama.  In doing so, confirm the dates of the Veteran's service at Fort McClellan.  The Veteran and his representative must be notified of any inability to obtain the requested information. 

2.  Obtain the Veteran's updated VA treatment records from the Birmingham VAMC, to include all associate outpatient clinics, since September 2015, and the Tuscaloosa VAMC to include all associate outpatient clinics, since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed proximate to, or during the pendency of the appeal.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following. 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

If the answer to the above question is no, then is it at least as likely as not (50 percent or greater degree of probability) that any identified acquired psychiatric disorder, was caused or aggravated by a service-connected disability?

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology any heart disability, diagnosed proximate to, or during the pendency of, the appeal and diabetes mellitus, type II.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any heart disability and/or diabetes mellitus demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

In providing the above opinion regarding whether any heart disability and/or diabetes mellitus, type II is related to active service, address the Veteran's assertions that such is related to alleged exposure to various herbicides and/or contaminants while at Fort McClellan, Alabama with consideration of the August 2013 Combined Environmental Exposure Report.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  The AOJ should adjudicate the issues of CUEs in the March 7, 1974 rating decision for failing to address the Veteran's actual claimed disabilities and the resulting effective dates as well as CUE in October 1995 rating decision which awarded a noncompensable rating for the Veteran's hearing loss.

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


